PER CURIAM.
Appellant was charged in an indictment with murder in the first degree, was tried by a jury, found guilty of the offense charged and sentenced to imprisonment in the state prison. By this appeal he asks that the judgment of conviction and sentence be set aside and that he be awarded a new trial on the ground that the evidence is not sufficient to establish his guilt beyond a reasonable doubt.
We have carefully read and considered the transcript of testimony and evidence offered during the trial. To sustain the conviction, the State relies upon circumstantial evidence to establish appellant’s guilt. Without recounting in detail the evidence adduced at the trial, we find in the record ample competent evidence which is wholly consistent with appellant’s guilt and inconsistent with any reasonable hypothesis of innocence. It is evident that the jury elected to believe the testimony of the witnesses testifying on behalf of the State and to disbelieve appellant’s testimony regarding his version of how the shotgun discharged and killed the victim. Both the jury by its verdict and the able trial judge in denying appellant’s motion for new trial found the evidence to be wholly sufficient to sustain the judgment here assaulted. The weight to be given the evidence and the credibility to be accorded the witnesses who testify lie peculiarly within the province of the jury. Its findings of fact, as affirmed by the trial court, will not be disturbed unless shown to be clearly erroneous.
Appellant having failed to demonstrate error, the judgment appealed is affirmed.
SPECTOR, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.